Case 1:21-cv-10146-NLH-SAK Document 55 Filed 09/07/21 Page 1 of 6 PageID: 2922



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    CORCON, INC.,
                                           1:21-cv-10146-NLH-SAK
               Plaintiff,
                                           MEMORANDUM
    CHAMPION PAINTING SPECIALTY            OPINION & ORDER
    SERVICES CORP.,

               Intervenor Plaintiff,

          v.

    DELAWARE RIVER PORT AUTHORITY
    OF THE COMMONWEALTH OF
    PENNSYLVANIA AND THE STATE OF
    NEW JERSEY,

                    Defendant.


APPEARANCES:

LAURA MARTIN
WILLIAM G. KELLY (pro hac vice)
GERBER CIANO KELLY BRADY LLP
150 GRAND STREET
SUITE 610
WHITE PLAINS, NY 10547

      On behalf of Plaintiff Corcon, Inc.

MICHAEL A. FERRARA, JR.
THE FERRARA LAW FIRM, LLC
601 LONGWOOD AVENUE, STATE HIGHWAY 38
CHERRY HILL, NJ 08002

MARK E. CEDRONE (pro hac vice)
CEDRONE & MANCANO, LLC
230 SOUTH BROAD STREET – SUITE 1100
PHILADELPHIA, PA 19102

      On behalf of Intervenor Plaintiff Champion Painting
      Specialty Services Corp.
Case 1:21-cv-10146-NLH-SAK Document 55 Filed 09/07/21 Page 2 of 6 PageID: 2923



CHRISTOPHER R. GIBSON
WILLIAM J. O’KANE, JR.
WILLIAM L. RYAN
ARCHER & GREINER, P.C.
ONE CENTENNIAL SQUARE
HADDONFIELD, NJ 08033

      On behalf of Defendant Delaware River Port Authority of the
      Commonwealth of Pennsylvania and the State of New Jersey

HILLMAN, District Judge

      WHEREAS, this matter concerns the third and final phase of

a project to paint the Commodore Barry Bridge, which is operated

by Defendant Delaware River Port Authority of the Commonwealth

of Pennsylvania and the State of New Jersey (“DRPA”), and DRPA’s

April 5, 2021 decision to re-bid the Phase 3 contract, on which

Corcon, Inc. and Champion Painting Specialty Services Corp. bid;

and

      WHEREAS, on April 23, 2021, Corcon, Inc. filed a complaint

and request for injunctive relief against DRPA concerning DRPA’s

intent to re-bid the contract; and

      WHEREAS, after a hearing on June 10, 2021 and the

submission of supplemental briefing, on June 28, 2021, the Court

granted the motion of Champion Painting Specialty Services Corp.

to intervene in this action to assert its request for injunctive

relief against DRPA concerning DRPA’s intent to re-bid the

contract; and

      WHEREAS, on July 1, 2021, Corcon filed a notice of

voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i);

                                      2
Case 1:21-cv-10146-NLH-SAK Document 55 Filed 09/07/21 Page 3 of 6 PageID: 2924



and

      WHEREAS, Fed. R. Civ. P. 41(a) provides:

(a) Voluntary Dismissal.

      (1) By the Plaintiff.

           (A) Without a Court Order. Subject to Rules 23(e),
      23.1(c), 23.2, and 66 and any applicable federal statute,
      the plaintiff may dismiss an action without a court order
      by filing:

            (i) a notice of dismissal before the opposing party
            serves either an answer or a motion for summary
            judgment; or

            (ii) a stipulation of dismissal signed by all parties
            who have appeared.

            (B) Effect. Unless the notice or stipulation states
            otherwise, the dismissal is without prejudice. But if
            the plaintiff previously dismissed any federal- or
            state-court action based on or including the same
            claim, a notice of dismissal operates as an
            adjudication on the merits.

      (2) By Court Order; Effect. Except as provided in Rule
      41(a)(1), an action may be dismissed at the plaintiff's
      request only by court order, on terms that the court
      considers proper. If a defendant has pleaded a counterclaim
      before being served with the plaintiff's motion to dismiss,
      the action may be dismissed over the defendant's objection
      only if the counterclaim can remain pending for independent
      adjudication. Unless the order states otherwise, a dismissal
      under this paragraph (2) is without prejudice; and

      WHEREAS, Corcon filed its Fed. R. Civ. P. 41(a)(1)(A)(i)

notice of voluntary dismissal without a stipulation signed by

all the parties or a court order because DRPA had not served an

answer or a motion for summary judgment; and

      WHEREAS, on July 8, 2021, Champion filed a motion styled,


                                      3
Case 1:21-cv-10146-NLH-SAK Document 55 Filed 09/07/21 Page 4 of 6 PageID: 2925



“MOTION to Strike 48 Notice of Voluntary Dismissal” [51]; and

      WHEREAS, Champion argues that because significant time and

effort has been already expended by the parties and the Court

concerning Champion’s motion to intervene and the requests for

injunctive relief, the Court should construe the extensive

proceedings to date as the equivalent of an answer or motion for

summary judgment, and not permit Corcon to dismiss its case

against DRPA without prejudice, which would leave open the

opportunity for Corcon to reassert its claims against DRPA in a

new action, and subvert Rule 41’s purpose and policy

considerations; and

      WHEREAS, Champion argues in the alternative that because

its motion to intervene was granted, it stands in the same

position as Corcon as the plaintiff, and it should be permitted

to pursue its claims against DRPA as if it had instituted this

action originally; and

      WHEREAS, the Court finds that Fed. R. Civ. P.

41(a)(1)(A)(i) explicitly permits Corcon to dismiss its claims

against DRPA without this Court’s intervention, and the Court

has no reason or mechanism for precluding Corcon from doing so

under the current procedural posture of this case, see, e.g.,

Sciore v. Phung, 2019 WL 4126651, at *2 (D.N.J. 2019) (where the

plaintiff filed a Fed. R. Civ. P. 41(a)(1)(A)(i) voluntary

notice of dismissal, and the defendant filed a motion to vacate

                                      4
Case 1:21-cv-10146-NLH-SAK Document 55 Filed 09/07/21 Page 5 of 6 PageID: 2926



the voluntary notice of dismissal under Rule 60(b) so the court

could enforce the parties’ settlement agreement, the court

noting that a Fed. R. Civ. P. 41(a)(1)(A)(i) voluntary notice of

dismissal is “a product of Plaintiffs’ deliberate, strategic

choice,” and Court had no mechanism under Rule 60(b) to prevent

the plaintiff’s availment of Rule 41(a)(1)(A)(i)); and

      WHEREAS, as this Court noted in the Opinion addressing

Champion’s motion to intervene, “the intervenor is treated as if

the intervenor were an original party and has equal standing

with the original parties,” and “the intervenor is entitled to

litigate fully on the merits once intervention has been

granted,” 7C Wright & Miller Fed. Prac. & Proc. Civ. §§ 1919,

1920 (3d ed.); and

      WHEREAS, Corcon’s voluntary dismissal of its claims against

DRPA does not impact Champion’s ability to prosecute its claims

against DRPA as if it had been a plaintiff from the inception of

this case;

      THEREFORE,

      IT IS on this      3rd     day of     September     , 2021

      ORDERED that the MOTION to Strike 48 Notice of Voluntary

Dismissal by CHAMPION PAINTING SPECIALTY SERVICES CORP. [51] be,

and the same hereby is, DENIED; and it is further

      ORDERED that the Clerk of the Court shall address Corcon’s

Fed. R. Civ. P. 41(a)(1)(A)(i) notice of voluntary dismissal as

                                      5
Case 1:21-cv-10146-NLH-SAK Document 55 Filed 09/07/21 Page 6 of 6 PageID: 2927



it would in the normal course of docket administration, and

amend the docket to reflect the current position of the parties,

with Champion as Plaintiff (and no longer Intervenor Plaintiff)

and DRPA as Defendant. 1




                                             s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




1 This Court’s findings regarding the proper application of Fed.
R. Civ. P. 41(a)(1)(A)(i) to Corcon’s notice of voluntary
dismissal, and this Court’s direction to the Clerk to implement
Corcon’s Fed. R. Civ. P. 41(a)(1)(A)(i) notice of voluntary
dismissal, do not constitute a final judgment, order, or
proceeding that would provide any party recourse under Rule
60(b) or any other rule that would serve to undermine Corcon’s
ability to voluntarily dismiss its claims without Court
intervention under Fed. R. Civ. P. 41(a)(1)(A)(i).
                                      6
